PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Shah et al.
Application No. 15/497,165
Filed: April 25, 2017
Attorney Docket No.: 
60414US02 (SSIC-0161)
For: SYSTEM AND METHOD FOR PROVIDING AGGREGATION AND CONTINUOUS LEARNING TO IMPROVE HEALTH OUTCOMES

:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 8, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the Final Office action of June 9, 2021.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal, an amendment that prima facie places the application in condition for allowance, or a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  No extension of time pursuant to the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is September 10, 2021. A Notice of Abandonment was mailed January 3, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the requisite RCE fee of $1360.00 and Amendment (2) the petition fee of $2100.00 and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Joy Dobbs at 
(571) 272-3001. 




This application is being referred to Technology Center Art Unit 3626 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions